Case: 1:20-cv-01666 Document #: 20 Filed: 03/16/20 Page 1 of 3 PagelD #:2406

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
ART ASK AGENCY,
Plaintiff,
Case No.: 20-cv-1666
V.
THE INDIVIDUALS, CORPORATIONS, Judge: Steven C. Seeger
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND Magistrate Judge: Maria Valdez

UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

Defendants.

 

 

PLAINTIFF’S MOTION TO RE-SET HEARING DATE OF APRIL 13, 2020 FOR
PLAINTIFF’S EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER

Plaintiff Art Ask Agency moves this honorable Court to Re-set the Hearing Date of April

13, 2020 for Plaintiff’s Ex Parte Motion for Temporary Restraining Order for the reasons set forth

below:

1. On March 9, 2020, Plaintiff filed its complaint for False Designation of Origin (Count 1),
Copyright Infringement (Count IT) and Violation of Illinois Uniform Deceptive Trade Practices
Act (Count III). [Dkt. No. 1].

2. On March 10, 2020, Plaintiff filed a Motion for Ex Parte Entry of a Temporary Restraining
Order alleging that Defendants are selling unauthorized products infringing on Plaintiff's
trademark and derivative works of the copyrighted subject matter of Plaintiff's products and
that such actions would bring Plaintiff immediate and irreversible harm, [Dkt. Nos. 11 and 12].
Plaintiff noticed the presentment of Plaintiff's Ex Parte Motion for Entry of a Temporary

Restraining Order for March 17, 2020 at 9:00 a.m. [Dkt. No. 18].
Case: 1:20-cv-01666 Document #: 20 Filed: 03/16/20 Page 2 of 3 PagelD #:2407

3. On March 13, 2020, due to the present coronavirus pandemic, this Court re-set Plaintiff's Ex
Parte Motion for Entry of a Temporary Restraining Order to April 13, 2020. [Dkt. No. 19].

4. Due to the nature of Plaintiff's claims and the existence of irreparable injury, Plaintiff
respectfully requests this Court to re-set its Ex Parte Motion for Entry for a Temporary
Restraining Order for presentment during the week of March 16, 2020. Plaintiff is willing to
appear telephonically or otherwise make itself available for the presentment of Plaintiff's
motion.

5. Delay of entry of Plaintiff's Ex Parte Motion for Temporary Restraining Order would result
in significant irreparable injuries to Plaintiff, continuing harm to the consuming public and

denial of the protections that only this Court can afford.

Respectfully submitted,
Dated: March 16, 2020

By: s/Michael A. Hierl
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza
70 W. Madison Street, Suite 4000
Chicago, Illinois 60602
(312) 580-0100 Telephone
mhierl@hsplegal.com
Attorneys for Plaintiff
ART ASK AGENCY
Case: 1:20-cv-01666 Document #: 20 Filed: 03/16/20 Page 3 of 3 PagelD #:2408

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a true and correct copy of the foregoing Motion
was filed electronically with the Clerk of the Court and served on all counsel of record and

interested parties via the CM/ECF system on March 16, 2020.

s/Michael A. Hierl

 
